DETAILED ACTION
Status of Claims
This communication is the final action on the merits in response to the amendments and arguments filed on September 9, 2022. Claims 1, 2, 6, 7, 9, 11, 13-16, and 19 were amended. Claims 3 and 4 were canceled. Claims 1, 2, and 5-19 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 5-10, 13, 16, and 19 are objected to because of the following informalities:
Claim 1 (the second “initiating” limitation): “collaborators starts when” should read “collaborators, which starts when”;
Claim 1: “uses an artificial” should read “using an artificial”;
Claim 4: “(Currently Amended)” should read “(Canceled)”;
Claim 9: “recommend” should read “recommended”;
Claim 13 (the first “initiating” limitation): “collaborators starts when” should read “collaborators, which starts when”;
Claim 16: “recommend” should read “recommended”;
Claim 19: “related to the image” should read “related to the photo.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, and 5-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 11, and 19 recite the limitation "[a new photo and] the caption."  There is insufficient antecedent basis for this limitation in the claims. Furthermore, it is unclear whether the caption is the same caption uploaded by the first user, or a new caption uploaded by the second user. The examiner is using the remainder of the claim along with the specification for interpreting what is meant by the caption. The subsequent limitation in Claim 1 recites “determining the context of the new photo and caption of the second user.” Additionally, the specification discloses that the second user is enabled to recommend additional data, the additional data being a photo (or other media) with a caption for and related to the photo and caption of the first user [0010]. The specification further discloses that the additional data comprises one or more new photos and one or more new captions in addition to the new or existing photo and the caption [0018]. This leads the examiner to interpret the caption as a new caption uploaded by the second user. Therefore, for the purpose of compact prosecution, and in light of the “determining…” limitation and the specification, examiner is interpreting this limitation to recite “[a new photo and] a new caption.” Please see prior art rejections below.
Claim 12 recites the limitation "the photo or audio-video story concept."  There is insufficient antecedent basis for this limitation in the claims. For the purpose of compact prosecution, examiner is interpreting this limitation to recite “a photo or audio-video story concept.” Please see prior art rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US-8694896) in view of Snell et al. (US-20220005129), and further in view of Spicer et al. (US-20160149843) and Berger et al. (US-8554020).
Claim 1
Edwards teaches the following limitations:
A computer-implemented method for creating a photo story by a plurality of 5collaborators each capable of supplying story content over a network, the computer-implemented method comprising (Col. 6 Lines 9-11 A computerized method for creating a story by a plurality of collaborators each capable of supplying story content associated with a story concept over a network; Col. 1 Lines 64-66 Multiple types of content can be contributed to the story, including text, graphics, still images):

publishing the combined story content as photo story game based on communications over the network to increase the engagement of the user in a platform (Col 1. Lines 43-56 An online collaborative story system creates a story from content received from multiple collaborators… The finished story is published for either public access or for private access by only the originator and collaborators… the originator and/or collaborators may be rewarded for participating in the creation of the story).

However, Edwards does not explicitly teach the following limitations:
receiving, at a computing device associated at least with a second user, a trigger created by a first user, wherein the first user and the second user are selected from the plurality of collaborators each capable of supplying the story content;

displaying, on a user interface of the computing device associated at least with the second user, at least a photo and a caption associated with the photo uploaded by the first user, the photo and the caption are displayed when the second user clicks on the received trigger;

initiating, by the computing device, a total activation time (TAT) for receiving story content over the network from the plurality of collaborators, which starts when the second user clicks on the received trigger: or initiating, by the computing device, a total activation time (TAT) pre-defined by the first user, for receiving story content over the network from the plurality of collaborators starts when the second user clicks on the received trigger; and

enabling, by the computing device, the second user to post a new photo and the caption in the total activation time (TAT);

determining the context of the new photo and caption of the second user; and

uses an artificial intelligence and/or image processing methods to match the context of new photos with or without captions of the first user, and to arrange in an order to create a story; and

Snell, in the same field of endeavor, teaches the following limitations:
receiving, at a computing device associated at least with a second user ([0059] the computing device 102 may retrieve either time-constrained videos and sequences), a trigger created by a first user, wherein the first user and the second user are selected from the plurality of collaborators each capable of supplying the story content ([0199] … sharing time-constrained videos or sequences outside the system, on other social networks, or through emails or text messages to other individuals; [0200] … when a second user invited by the first user subsequently views, combines, or shares time-constrained videos or sequences);

displaying, on a user interface of the computing device associated at least with the second user ([0051] The computing device 100 can be any… tablet, or notebook computer… mobile telephone or other portable telecommunication device; [0155] The method additionally includes providing, by the computing device, to a second user, the time-constrained video), at least a photo and a caption associated with the photo ([0008] the at least one time-constrained video including a plurality of content selected from a group consisting of… graphical content including a caption) uploaded by the first user ([0270] (a) posting a first item of content 1802 by a first user), the photo and the caption are displayed when the second user clicks on the received trigger ([0199] … sharing time-constrained videos or sequences outside the system, on other social networks, or through emails or text messages to other individuals; [0200] … when a second user invited by the first user subsequently views, combines, or shares time-constrained videos or sequences);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multimedia story capabilities of Edwards with the limitations taught by Snell. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing multiple users to be active participants in creating videos together, and to quickly and easily alter or add to video content (Snell – [0003]).

Spicer, in the same field of endeavor, teaches the following limitations:
initiating, by the computing device, a total activation time (TAT) for receiving story content over the network from the plurality of collaborators, which starts when the second user clicks on the received trigger; or initiating, by the computing device, a total activation time (TAT) pre-defined by the first user, for receiving story content over the network from the plurality of collaborators starts when the second user clicks on the received trigger ([0047] The exemplary process 300 proceeds to operation 370, where it is determined that the template is completed and ready to be converted to an electronic multimedia composition, such as a greeting card or group album. Various methods of determining the completion of the selected template can be utilized. For example, the initiator can place a pre-determined time limit, where the selected template must be completed within a pre-determined number of hours, days or weeks. Upon expiration of the time limit, the contents of the template are locked, preventing any further changes (e.g., additions, deletions and/or modifications) to the completed template); and

enabling, by the computing device, the second user to post a new photo and the caption ([0046] the template is updated with multimedia contents added, deleted and/or modified by the initiator and/or the invited contributors) in the total activation time (TAT) ([0047] the initiator can place a pre-determined time limit, where the selected template must be completed within a pre-determined number of hours, days or weeks);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multimedia story capabilities of Edwards with the limitations taught by Spicer. One of ordinary skill in the art would have been motivated to make this modification for the benefit of making sure that the collaborators submit their content within a reasonable timeframe, thereby allowing the system to have everything it needs to analyze the content and arrange it in a coherent way, and thus ensuring completion of the story. These inventions, when viewed in a combined state, would yield predictable results in creating a photo story from combined content.

Berger, in the same field of endeavor, teaches the following limitations:
determining the context of the new photo and caption of the second user (Col. 1 Lines 60-63 analyzing the photos and the metadata associated with the photos; responsively grouping the photos into a plurality of different photo stories based on the analysis of the photos and the metadata associated with the photos);

uses an artificial intelligence and/or image processing methods to match the context of new photos with or without captions of the first user (Col. 7 Lines 42-54 A face recognition engine 402 is included in one embodiment for analyzing pictures of people and generating facial "signatures" to uniquely identify the faces of those people. For example, in one embodiment, the face recognition engine 402 is executed on all of the photos in the user's contacts database 210, thereby generating facial signatures for all of the user's contacts and storing the results in the stationery service database 115. The facial signatures may then be used to identify the contacts in subsequent pictures uploaded by the user 405, as described below. Alternatively, the user may simply train the facial recognition engine 402 by uploading photos and identifying the individuals shown in each of the photos; Col. 8 Lines 62-66 if people are identified in each photo (either automatically by the face recognition engine 402 or manually by the user), the photo story template engine 401 may create separate photo stories for each identified person or group of people), and to arrange in an order to create a story (Col 1 Lines 60-63 analyzing the photos and the metadata associated with the photos; responsively grouping the photos into a plurality of different photo stories based on the analysis of the photos and the metadata associated with the photos; Col. 9 Lines 13-19 Regardless of how the photos are divided between photo stories, the photo story template engine 401 then suggests photo story template designs for each photo story based on the attributes of the photo story. The goal is to suggest a design that best suits the story and automatically arrange the pictures in the design template to reduce the work required by the end user); and

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multimedia story capabilities of Edwards with the limitations taught by Berger. One of ordinary skill in the art would have been motivated to make this modification for the benefit of automatic creation of the photo story without manual user input, thereby saving significant time and effort (Berger – Col. 1 Lines 33-39).

Claim 2
Edwards further teaches the following limitations:
wherein the story content is associated with the photo or an audio-video story concept (Col. 2 Lines 46-49 The story concept also specifies the types of content that will be used to create the story including text, graphics, still images, video, audio and/or a mix of multimedia data types).

Claim 5
Edwards does not explicitly teach the following limitations:
triggering the second user from the plurality of collaborators to participate or collaborate, wherein the triggering comprises sending an email, a notification, a SMS message, or a chat message.

Snell, in the same field of endeavor, teaches the following limitations:
triggering the second user from the plurality of collaborators to participate or collaborate, wherein the triggering comprises sending an email, a notification, a SMS message, or a chat message ([0199] … sharing time-constrained videos or sequences outside the system, on other social networks, or through emails or text messages to other individuals; [0200] … when a second user invited by the first user subsequently views, combines, or shares time-constrained videos or sequences).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multimedia story capabilities of Edwards with the limitations taught by Snell. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing multiple users to be active participants in creating videos together, and to quickly and easily alter or add to video content (Snell – [0003]).

Claim 6
Edwards does not explicitly teach the following limitations:
wherein second user may further create a trigger and trigger the story with other users over the network to collaborate.

Snell, in the same field of endeavor, teaches the following limitations:
wherein second user may further create a trigger and trigger the story with other users over the network to collaborate ([0005] These approaches provide users with the ability to instantly capture a human moment, combine the moment with other content and share the completed “work” with other users who may then modify and/or reuse that work in an original way. Further, the new “work” can be created independent of the original creator other than inclusion of at least some of the original content in the new “work.”; [0006] the recipient of a first time-constrained video can add their own video to the original or add someone else's video (for example, a funny meme) to the original. Additional users can then be engaged and empowered when this new “work” is created and shared because the “work” can be used again in yet another new “work.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multimedia story capabilities of Edwards with the limitations taught by Snell. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing multiple users to be active participants in creating videos together, and to quickly and easily alter or add to video content (Snell – [0003]).

Claim 7
Edwards further teaches the following limitations:
enabling, by the computing device, the second user to perform at least one of: like the photo and the caption, view the photo and the caption, share the photo and the caption, follow the first user, comment on the photo and the caption, report the photo and the caption, edit an additional data, delete the additional data, add a photo with an interesting caption similar or related to the photo of the first user and report the first user (Col. 1 Lines 46-50 The originator also designates himself or one or more of the collaborators as an editor for the story. The editor decides what content contributed by the collaborators will be accepted for inclusion in the story; Col. 5 Lines 18-25 the editor(s) send their votes on the new posted content to the collaborative story server, which processes the content as illustrated in FIG. 2C. A process content method 240 executing on the server receives the votes of the editor(s) at block 241 and determines whether the editor(s) have approved the content for inclusion in the story (block 243). If not, the content is deleted from the working story area).

Claim 8
Edwards further teaches the following limitations:
publishing the story for viewing over the network (Col. 2 Lines 65-67 Once the story is finished, the story is posted to a published story area 113 where it may be publicly available for other users, i.e. viewer).

Claim 9
Edwards further teaches the following limitations:
wherein recommend additional data received from the second user of the plurality of collaborators is different than the photo and the 25caption received from the first user of the plurality of collaborators (Col. 2 Lines 46-60 The story concept also specifies the types of content that will be used to create the story including text, graphics, still images, video, audio and/or a mix of multimedia data types...The originator 103 may also act as a collaborator by uploading content to the working content area 111. The content contributed by the collaborators may be different, e.g., one collaborator may supply an image for a scene while a second collaborator provides text related to the image).
Examiner Note: the text along with the still images of Edwards correspond to the photo and caption of the claimed invention. The originator of Edwards corresponds to the first user of the claimed invention.

Claim 10
Edwards further teaches the following limitations:
determining a reward for each of the plurality of collaborators submitting the selected story content (Col. 1 Lines 55-56 the originator and/or collaborators may be rewarded for participating in the creation of the story).

Claim 11
Edwards teaches the following limitations:
A computer device for creating a photo story by a plurality of collaborators each capable of supplying story content over a network, the computer device including: 28a processor, and a memory storing data including data records of the plurality of collaborators, wherein the processor is configured to (Col. 3 Lines 17-21 One embodiment of a computer system suitable for use as the collaborative story server computer 101 is illustrated in FIG. 1C. The computer system 140, includes a processor 150, memory 155 and input/output capability 160 coupled to a system bus):

Claim 11 is directed to a system that is associated with the method of Claim 1. Claim 11 is similar in scope to Claim 1, and therefore, the remainder of the claim is rejected under the same rationale.

Claim 12
Claim 12 is directed to a system that is associated with the method of Claim 2. Claim 12 is similar in scope to Claim 2, and is therefore rejected under the same rationale.

Claim 13
Edwards further teaches the following limitations:
determine story content selected through online voting conducted over the network (Col. 5 Lines 18-24 the editor(s) send their votes on the new posted content to the collaborative story server, which processes the content as illustrated in FIG. 2C. A process content method 240 executing on the server receives the votes of the editor(s) at block 241 and determines whether the editor(s) have approved the content for inclusion in the story); or determine story content selected by the first user (Col. 2 Lines 61-63 The originator, or one or more collaborators, acts as an editor to decide what portions of the uploaded content will be used in the story); and

delete remaining story content other than the selected story content (Col. 5 Lines 21-26 A process content method 240 executing on the server receives the votes of the editor(s) at block 241 and determines whether the editor(s) have approved the content for inclusion in the story (block 243). If not, the content is deleted from the working story area at block 245 and the method 240 terminates);

Claim 13 is directed to a system that is associated with the method of Claim 1. Claim 13 is similar in scope to Claim 1, and therefore, the remainder of the claim is rejected under the same rationale.



Claim 14
Claim 14 is directed to a system that is associated with the method of Claim 1. Claim 14 is similar in scope to Claim 1, and is therefore rejected under the same rationale.

Claim 15
Claim 15 is directed to a system that is associated with the method of Claim 5. Claim 15 is similar in scope to Claim 5, and is therefore rejected under the same rationale.

Claim 16
Claim 16 is directed to a system that is associated with the method of Claim 9. Claim 16 is similar in scope to Claim 9, and is therefore rejected under the same rationale.

Claim 17
Claim 17 is directed to a system that is associated with the method of Claim 10. Claim 17 is similar in scope to Claim 10, and is therefore rejected under the same rationale.

Claim 18
Claim 18 is directed to a system that is associated with the method of Claim 8. Claim 18 is similar in scope to Claim 8, and is therefore rejected under the same rationale.

Claim 19
Edwards teaches the following limitations:
A non-transitory computer-readable medium containing instructions to configure a processor to perform a method for creating a photo story by a plurality of collaborators each capable of supplying story content over a network, the method comprising (Col. 3 Lines 26-36 Input/output 160 also encompasses various types of computer-readable media, including any type of storage device that is accessible by the processor... Input/output and related media 160 store the computer-executable instructions for the operating system and methods of the present invention):

Claim 19 is directed to a system that is associated with the method of Claim 1. Claim 19 is similar in scope to Claim 1, and therefore, the remainder of the claim is rejected under the same rationale.

Response to Arguments
Applicant’s Remarks Regarding Claim Objections of Claims 1-19: Required corrections have been made to all claim objections.
Examiner’s Response: Applicant’s amendments have been considered, and the identified issues have been resolved, except for the following: In amended Claim 1, the limitation of “uses an artificial” should read “using an artificial” since the limitation was rolled up into Claim 1 and the wording was changed, and the original recitation of “using” applies. In amended Claims 1 and 13, the limitation of “collaborators starts when” should read “collaborators, which starts when.” In amended Claim 19, “related to the image” should read “related to the photo.”

Applicant’s Remarks Regarding 35 USC 112(b) Rejections of Claim(s) 1-19: Applicant has amended Claims 1, 11, and 19 to render the claims definite. Applicant has amended Claims 1, 2, 7, 9, 11-13, 16, and 19 to provide antecedent basis for the applicable limitations.
Examiner’s Response: Applicant’s amendments have been considered, and the identified issues have been resolved, except for the following: Amended Claims 1, 11, and 19 recite the limitation “a new photo and the caption.” It is still unclear whether the caption is the same caption uploaded by the first user, or a new caption uploaded by the second user. Applicant has agreed with the examiner’s interpretation of the limitation to recite “a new caption,” however, this was not changed in the amended claims. Claim 2 was amended to recite “an audio-video story concept,” however, this limitation was not amended in Claim 12.

Applicant’s Remarks Regarding 35 USC 101 Rejection of Claim 19: Applicant has amended Claim 19 to overcome the rejection.
Examiner’s Response: Applicant’s amendments have been considered, and the identified issues have been resolved.

Applicant’s Arguments Regarding 35 USC 103 Rejections of Claim 1:
Claim 1 has been amended to include the limitations of Claims 3 and 4 to make it allowable over the prior art (i.e., Edwards, Snell, and Berger).
Applicant argues that the concept of time-constrained videos taught by Snell is entirely different from the “total activation time” of the claimed invention.
Applicant also argues that Berger does not teach arrangement of photos based on the context analyzed by artificial intelligence and/or image processing software.
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive.
Examiner did not interpret the time-constrained videos of Snell to be the “total activation time” of the claimed invention. Instead, examiner used Spicer, which does teach the total activation time; see prior art rejections above.
Regarding the Berger reference, examiner has cited additional paragraphs in the prior art rejections above (additional paragraph text is bolded) to further clarify that the Berger reference does teach arranging photos based on analysis of the context. Berger teaches a grouping of a plurality of photos to create multiple stories. The limitation of the claimed invention creates “a story” (singular), but the prior art does arrange photos by grouping to create a single story based on context of the photos, among multiple stories (Col 1 Lines 60-63). Additionally, the analyzed metadata may include, but are not limited to, the people identified in the photos, and a story may be created based on the metadata (Col. 8 Lines 55-59 and Col. 9 Lines 1-4).

Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-F 10am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627